But I will not say it would be so if the escape was after a capias adsatisfaciend.
DODERIDGE and WHITLOCK, JJ. Bona et catalla are properly personalchattles, but *by equity this has been extended to the realty, as ravishment of ward, ejectione firmae, quare impedit, trover, and conversion.
The court say they would determine the point, one way or the other, in the course of the term.
Nota. The statute extends to a tort, to the personal estate, but not to an injury to the person, or inheritance, as waste, etc. 1 Roll., 913; Noy, 87; Jones, 173; Poph., 189; Bendl., 200; 3 Car., 297; 1 Car., 141, 207.